                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

ALAN KREILEIN,                                       )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:17-cv-03357-JPH-MPB
                                                     )
GWENDOLYN HORTH, et al.                              )
                                                     )
                              Defendants.            )

   ORDER GRANTING MOTION FOR SUMMARY JUDGMENT AND DIRECTING
                   ENTRY OF FINAL JUDGMENT

       Plaintiff Alan Kreilein is an inmate at the Correctional Industrial Facility. He brings this

lawsuit pursuant to 42 U.S.C. § 1983 alleging that the defendants, the Commissioner of the Indiana

Department of Correction and Indiana Parole Board members, have violated his due process rights

by labeling him an offender against children. He also asserts that this action violates his rights

under the Ex Post Facto Clause of the Indiana Constitution. The defendants moved for summary

judgment, Mr. Kreilein has responded, and the defendants have replied. For the following reasons,

the motion for summary judgment, dkt. [95], is GRANTED.

                                  I. Summary Judgment Standard

       Summary judgment should be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “Material facts are those that might affect the outcome of the suit under applicable

substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal quotation omitted).

“A genuine dispute as to any material fact exists ‘if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d 606, 609–10 (7th

Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). The Court views

                                                1
the facts in the light most favorable to the non-moving party and all reasonable inferences are

drawn in the non-movant’s favor. Barbera v. Pearson Education, Inc., 906 F.3d 621, 628 (7th Cir.

2018).

                                        II. Undisputed Facts

         On September 17, 2004, Mr. Kreilein pleaded guilty to Criminal Deviate Conduct as a

Class A felony in Cause No. 82D02-0405-FB-416 and was sentenced to thirty years to be served

within the IDOC. Dkt. 95-1, ¶¶ 4–5; Dkt. 95-2, p. 26, 95–98. He was not informed he would be

classified as a “sexually violent predator” (“SVP”) or an offender against children before entering

this plea agreement. Dkt. 35, ¶ 3. His conviction for Criminal Deviate Conduct was a result of a

crime committed against a 35-year-old woman. Dkt. 95-2, p. 83. On January 8, 2015, Mr. Kreilein

signed a Notice of Intent to Provide Information to Sex and Violent Offender Registry and Right

to Appeal indicating that he was required to register as a Sex Offender, an SVP, and an offender

against children based on his offense for Criminal Deviate Conduct. Dkt. 95-4. He was released

onto mandatory parole on June 1, 2015. Dkt. 95-2, p. 61.

         On January 11, 2016, Mr. Kreilein was charged with three violations of his parole: 10-8

(Possession of Obscene Material), 10-10 (Unapproved Computer or Electronic Device Usage), and

10-12 (Possess or use of Alcohol or Illegal Controlled Substance). Dkt. 95-2, p. 67–68. He signed

a written waiver of his right to a preliminary hearing and pleaded guilty to all three of his violations

of parole on January 12, 2016. Dkt. 95-1, ¶ 8; dkt. 95-2, p. 72. He received and signed his Notice

of Parole Violation hearing on March 2, 2016. Dkt. 95-2, p. 57. He again pleaded guilty to all three

parole violations at his final parole hearing on March 2, 2016. Dkt. 95-1, ¶ 10; dkt. 95-2, p. 54.

The Indiana Parole Board assessed him the remainder of his sentence to be served in the Indiana

Department of Correction. Dkt. 95-1, ¶¶ 4–5.



                                                   2
        Defendant Horth is the Chair of the Indiana Parole Board. See dkt. 95-2, p. 1, 37, 56.

Defendant Carter is the Commissioner of the IDOC. See IDOC, Commissioner’s Office,

https://www.in.gov/idoc/2347.htm (detailing that the current commissioner is Robert E. Carter,

Jr.).

                                          III. Discussion

        Mr. Kreilein claims that his due process rights were violated when he was designated as an

SVP under Indiana law because he was not assessed by a psychologist or informed of his SVP

designation during his criminal proceeding. He also contends that he should not be classified as an

offender against children under Indiana law because he did not commit a crime against a child.

The relevant sections of Indiana’s criminal code that designated Mr. Kreilein as an SVP and

classified him as an offender against children are Ind. Code Sections 35-38-1-7.5 and 35-42-4-11.

Section 35-38-1-7.5(a) defines a “sexually violent predator” as “a person who suffers from a

mental abnormality or personality disorder that makes the individual likely to repeatedly commit

a sex offense[.]” Section 7.5(b) states: “(b) A person who: (1) being at least eighteen (18) years of

age, commits an offense described in: . . . (B) IC 35-42-4-2 (before its repeal) . . . is a sexually

violent predator.” Section 35-42-4-11(a)(1) provides that a person who has been “found to be a

sexually violent predator” is an “offender against children.”

        The defendants seek summary judgment on Mr. Kreilein’s claims arguing that his due

process rights were not violated. The defendants also assert that the Court should not exercise

supplemental jurisdiction over his state law claim.

        A. Due Process




                                                 3
       The defendants argue that Mr. Kreilein’s procedural and substantive due process rights

were not violated when he was notified that he will be labeled as an SVP and an offender against

children.

               1. Procedural Due Process

       Mr. Kreilein’s due process rights arise from the Fourteenth Amendment of the United

States Constitution which prohibits states from “depriv[ing] any person of life, liberty, or property,

without due process of law.” U.S. Const. amend. XIV, § 1. “The fundamental requirement of due

process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’”

Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v. Manzo, 380 U.S. 545, 552

(1965)). “A procedural due process claim requires the plaintiff to show (1) that he was deprived

of a protected liberty or property interest, and (2) that he did not receive the process that was due

to justify the deprivation of that interest.” Armato v. Grounds, 766 F.3d 713, 721–22 (7th Cir.

2014) (citing McKinney v. George, 726 F.2d 1183, 1189 (7th Cir. 1984)).

       While the defendants agree that Mr. Kreilein has a protected liberty interest in not being

labeled erroneously as an SVP, see Schepers v. Commissioner, 691 F.3d 909 (7th Cir. 2012)

(holding that mistakes in the sex offender registry “implicate a liberty interest protected by the

Due Process Clause”), they contend that Mr. Kreilein was afforded adequate process. To determine

whether Mr. Kreilein was provided with adequate process, the Court “must balance three factors:

‘[f]irst, the private interest that will be affected by the official action; second, the risk of an

erroneous deprivation of such interest through the procedures used, and the probable value, if any,

of additional or substitute procedural safeguards; and finally, the Government’s interest, including

the function involved and the fiscal and administrative burdens that the additional or substitute




                                                  4
procedural requirement would entail.’” Schepers, 691 F.3d at 915 (quoting Mathews v. Eldridge,

424 U.S. 319, 335 (1976)).

        The Supreme Court has held that where the registration requirement is based directly on

the offender’s conviction, he receives adequate due process through his criminal proceedings.

Connecticut Dept. of Pub. Safety v. Doe, 538 U.S. 1, 7 (2003). Mr. Kreilein was convicted of

criminal deviate conduct, which is a crime that qualifies for the SVP designation under operation

of law. He received due process during his criminal proceedings and could have appealed his

conviction or sought post-conviction relief. 1 Thus, no process beyond his conviction is required.

Indiana Code § 35-38-1-7.5 defines an SVP as “a person who suffers from a mental abnormality

or personality disorder that makes the individual likely to repeatedly commit a sex offense (as

defined in IC 11-8-8-5.2). The statute goes on to include the following in the definition: “(b) A

person who: (1) being at least eighteen (18) years of age, commits an offense described in: . . . (B)

IC 35-42-4-2 (before its repeal) . . . is a sexually violent predator.” Indiana Code § 35-42-4-2,

although repealed in 2014, details a conviction for Criminal Deviate Conduct, the crime on which

Mr. Kreilein’s designation as an SVP is based. See Ind. Code § 35-42-4-2 (1998). Thus, by

operation of law Mr. Kreilein was designated as an SVP.

        Mr. Kreilein’s designation as an offender against children is also by operation of law.

Indiana Code § 35-42-4-11 defines a “offender against children” as “a person required to register

as a sex or violent offender under IC 11-8-8 who has been: (1) found to be a sexually violent




1
 Mr. Kreilein appears in his filings to challenge his guilty plea and the revocation of his parole, but those
claims must be brought in a habeas action, not this civil rights case. See Muhammad v. Close, 540 U.S. 749,
750 (2004) (per curiam) (“Challenges to the validity of any confinement or to particulars affecting its
duration are the province of habeas corpus; requests for relief turning on circumstances of confinement may
be presented in a § 1983 action.”).


                                                     5
predator under IC 35-38-1-7.5.” Thus, under the statute, because Mr. Kreilein is an SVP, he is also

an offender against children.

        Mr. Kreilein argues that, to be an SVP, an offender must be found to be “a person who

suffers from a mental abnormality or personality disorder that makes the individual likely to

repeatedly commit a sex offense,” as required by subsection (a) of the statute. But under subsection

(b), a person who commits one of the crimes described in that subsection “is a sexually violent

predator”. The SVP designation can be triggered either by a conviction for one of the crimes

described in Indiana Code § 35-38-1-7.5(b) or by a finding under section 35-38-1-7.5(a). There is

no requirement that the person also be found to be an SVP under subsection (a) Ind. Code § 35-

38-1-7.5; Conn. Dep’t Pub. Safety, 538 U.S. at 7 (due process does not entitle an offender to a

hearing to determine current or future dangerousness if such a finding is not required by the

registration statute).

        Mr. Kreilein also argues that he cannot be classified as an SVP because the trial court did

not indicate on the record that his offense was a qualifying offense, as required by Indiana Code §

35-38-1-7.5(d). But as explained above, a conviction for a qualifying offense under automatically

results in the SVP classification by operation of law.

        Mr. Kreilein had additional due process when he was provided the “Notice of Intent to

Provide Information to Sex and Violent Offender Registry and Right to Appeal.” Dkt. 95-4. In

addition, after he violated his parole requirements, he was given the opportunity to be heard twice

regarding these specific violations. He chose to waive the first hearing. He then pleaded guilty to

his violations and appeared before the Indiana Parole Board for his final hearing and there again

pled guilty. Dkt. 95-1, ¶¶ 8–10.

                2. Substantive Due Process



                                                 6
       The defendants also argue that to the extent Mr. Kreilein has raised a substantive due

process challenge to his designation as an SVP and offender against children, they are entitled to

summary judgment on that claim as well.

       Any infringement on Mr. Kreilein’s rights comes from the SVP statute, which requires the

offender to register as an SVP, and the offender against children statute, which makes it a crime to

live within one thousand feet of a school, youth program center, or public park. Ind. Code §§ 35-

38-1-7.5, 35-42-4-11.

       The Supreme Court has explained that the due process clause prohibits the government

from infringing “‘fundamental’ liberty interests … no matter what process is provided, unless the

infringement is narrowly tailored to serve a compelling state interest.” Washington v. Glucksberg,

521 U.S. 702, 721 (1997) (quoting Reno v. Flores 507 U.S. 292, 302 (1993)). As a result, there is

only a narrow category of recognized “fundamental” rights. They include:

       the rights to marry, to have children, to direct the education and upbringing of one’s
       children, to marital privacy, to use contraception, to bodily integrity, and to
       abortion[.] We have also assumed, and strongly suggested, that the Due Process
       Clause protects the traditional right to refuse unwanted lifesaving medical
       treatment.

Brown v. City of Michigan City, Indiana, 462 F.3d 720, 732 (7th Cir. 2006) (quoting Washington

v. Glucksberg, 521 U.S. 702, 720–21 (1997). These fundamental rights do not include the right to

enter a library or live in a certain place, see id, and the designation itself does not implicate a

fundamental right. Thus, the restrictions on Mr. Kreilein’s rights caused by his designation as an

SVP or offender against children are subject to rational-basis review. See Vasquez v. Foxx, 895

F.3d 515, 525 (7th Cir. 2018). Under this standard, the relevant question is whether the intrusion

on a person’s liberty is rationally related to a legitimate government interest. Id.




                                                  7
        Here, protecting children from sex offenders is a legitimate governmental interest. See Doe

v. City of Lafayette, Ind., 377 F.3d 757, 773 (7th Cir. 2004). In addition, creating a buffer between

places children inhabit and the home of a sex offender is rationally related to that interest because

it may protect children from harm. Vasquez, 895 F.3d at 525. Mr. Kreilein therefore has not shown

that the restrictions caused by the requirement that he register as an offender against children after

his release from prison violates his substantive due process rights.

        B. State Law Claims

        Mr. Kreilein’s ex post facto claim is rooted in Indiana law. Because this claim was joined

with his due process claims, the Court exercised supplemental jurisdiction over it pursuant to 28

U.S.C. § 1367. With the due process claims dismissed, the Court must determine whether it is

appropriate to continue to exercise supplemental jurisdiction over the state-law claims and

concludes it is not.

        When the claim over which a federal court had original jurisdiction is dismissed, the Court

has discretion whether to exercise supplemental jurisdiction over remaining state-law claims.

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009); see 28 U.S.C. § 1367(c) (“The

district courts may decline to exercise supplemental jurisdiction over a claim . . . if . . . the district

court has dismissed all claims over which it has original jurisdiction . . . .”). When deciding whether

to exercise supplemental jurisdiction, “‘a federal court should consider and weigh in each case,

and at every stage of the litigation, the values of judicial economy, convenience, fairness, and

comity.’” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997) (quoting Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

        The Seventh Circuit instructs district courts, in the ordinary case, “to dismiss without

prejudice state supplemental claims whenever all federal claims have been dismissed prior to trial.”



                                                    8
Groce v. Eli Lilly, 193 F.3d 496, 501 (7th Cir. 1999); see Sharp Electronics v. Metropolitan Life

Ins., 578 F.3d 505, 514 (7th Cir. 2009) (“Normally, when all federal claims are dismissed before

trial, the district court should relinquish jurisdiction over pendent state-law claims rather than

resolving them on the merits.”) (citation and quotation marks omitted). Exceptions to the general

rule exist “(1) when the statute of limitations has run on the pendent claim, precluding the filing

of a separate suit in state court; (2) substantial judicial resources have already been committed, so

that sending the case to another court will cause a substantial duplication of effort; or (3) when it

is absolutely clear how the pendent claims can be decided.” Davis v. Cook Cty., 534 F.3d 650, 654

(7th Cir. 2008) (quoting Wright v. Associated Ins. Cos., 29 F.3d 1244, 1251 (7th Cir. 1994))

(internal quotation marks omitted).

       None of these exceptions applies here. Rather, this appears to be an “ordinary case” where

dismissal of remaining state law claims is appropriate. Sharp Electronics, 578 F.3d at 514. The

statute of limitations will not have run on Mr. Kreilein’s state-law claims, as both federal and state

law toll the relevant limitations period when claims are pending in a civil action (except in limited

circumstances not present here). See 28 U.S.C. § 1367(d); Ind. Code § 34-11-8-1; see also

Hemenway v. Peabody Coal Co., 159 F.3d 255, 266 (7th Cir. 1998). In fact, the defendants argue

that his state law claims are not yet ripe because he has been returned to prison. The Court has not

expended significant resources on the pending state-law claims. The Court decided Mr. Kreilein’s

due process claims on considerations not relevant to his state-law claims based on Indiana’s ex

post facto clause. Finally, comity favors giving Indiana courts the opportunity to decide issues of

Indiana law.

       For these reasons, the Court exercises its discretion to relinquish supplemental jurisdiction

over Mr. Kreliein’s state-law claims and dismisses them without prejudice.



                                                  9
                                         IV. Conclusion

       For the foregoing reasons, the defendants’ motion for summary judgment, dkt. [95], is

GRANTED as to Mr. Kreilein’s due process claims. The Court relinquishes supplemental

jurisdiction over the remaining state-law claims.

       Final judgment consistent with this entry and the screening order of January 11, 2018 (dkt.

26) shall now issue. Mr. Kreilein’s federal due process claims are dismissed with prejudice, and

his ex post facto claims based on Indiana state law are dismissed without prejudice.

SO ORDERED.
Date: 3/12/2020



Distribution:

ALAN KREILEIN
871626
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064

All Electronically Registered Counsel




                                                10
